DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.

Status of Claims
Claims 15 and 17-22 were rejected in Office Action from 06/06/2022. 
Applicant filed a response, amended claims 15, 18 and 21-22. Claims 1-14 and 16 were previously cancelled.
Claims 15 and 17-22 are being examined on the merits in this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cenci et al. (U.S. Patent Application Publication 2014/0193304), Satish (NPL, 20131) and Tsang et al. (U.S. Patent Application Publication 2003/0143443) and further, in view of Jorgensen (U.S. Patent 6,866,836) and Rusta-Sallehy et al. (U.S. Patent Application Publication 2003/0091879), Fiebig (U.S. Patent Application Publication 2008/0014481), Barton et al. (U.S. Patent Application Publication 2013/0028809) and Finnemore et al. (U.S. Patent 8,381,766).
Regarding claim 15, Cenci teaches a reaction chamber (13) (i.e., a gastight container) (paragraph [0025]) for generating hydrogen gas using a borohydride solution (i.e., aqueous NaBH4 solution) (paragraph [0043]) (see figure 3), the reaction chamber comprising:
a channel including a catalyst for causing the hydrogen gas to be produced from the borohydride liquid solution (i.e., the NaBH4 flows along the reactor axis meeting the catalyst hence hydrogen is produced according to the reaction:                 
                    N
                    a
                    B
                    
                        
                            H
                        
                        
                            4
                            (
                            a
                            q
                            )
                        
                    
                    +
                    2
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                    →
                    N
                    a
                    B
                    
                        
                            O
                        
                        
                            2
                            (
                            a
                            q
                            )
                        
                    
                    +
                    4
                    
                        
                            H
                        
                        
                            2
                        
                    
                    ↑
                     
                    +
                    h
                    e
                    a
                    t
                    (
                    300
                    k
                    J
                    )
                
             ) (paragraph [0044]), the channel including an inlet for the borohydride solution and an outlet for a spent solution (see figure 3) (paragraph [0046]), and a plurality of subsections, with each subsection having a subsection outlet (6) (i.e., holes) for evacuating hydrogen gas (i.e., the upper surface of the cylinder contains the holes (6) that allow the hydrogen produced to come out) (paragraph [0031]) (see figure 3 below); and
a gas outlet for discharging the spent solution (i.e., solution recycle) (see figure below) (paragraph [0045]-[0046]).

    PNG
    media_image1.png
    797
    643
    media_image1.png
    Greyscale

Cenci does not explicitly articulate the specifics of one mixing element configured to enhance mixing of the borohydride liquid solution.
Jorgensen, directed to a method of generating hydrogen from borohydrides and water (title) (abstract), teaches a reaction chamber (i.e., reactor) (20) (C4: L30-65) having a mixing element (I.e., augers 28, 30) (C4: L65-67) to enhance mixing (i.e., continuous mixing) and promote further reaction (C5: L1-30). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor of Cenci to include a mixing element as taught by Jorgensen in order to enhance mixing and promote further reaction. 
Cenci does not explicitly articulate the specifics of a sensor for monitoring the pressure of the hydrogen gas at each of the subsection outlets.
Rusta-Sallehy, directed to a chemical hydride hydrogen generation system (abstract), teaches the system having a reaction chamber (i.e., reactor) (20) where a sensor (18) for monitoring the pressure at the hydrogen outlet is provided (paragraph [0045]). Rusta-Sallehy teaches the pressure sensor provides the system with load following ability which is defined as the capability for responding to hydrogen needs (paragraph [0007], [0022], [0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of subsections of Cenci to include a pressure sensor in order to provide load following ability or optimize hydrogen needs. 
Cenci does not explicitly teaches the particulars of a second valve for controlling a rate of the borohydride liquid solution flowing through the channel. However, Cenci teaches a pump used to control the flow of borohydride liquid solution (see figure 3). Further, Cenci teaches the hydrogen production can be interrupt by switching off the pump hence controlling the reactor activity and hydrogen demand (paragraph [0053]). 
Satish, drawn to pump and control valve optimization (title), teaches the required flow variation by a process is a factor when considering the design of a pumping system and a control valve is generally located on the pump discharge for flow control and is widely used in the industry (page 1) (see figure 1 and 5). Since Cenci teaches a control of flow of the borohydride liquid solution is required and the production of hydrogen is regulated by the pump, it would be obvious to a person having ordinary skill in the art to include a control valve at the pump discharge as taught by Satich in the reactor chamber of Cenci in order to effectively control and optimize the flow variation and the production of hydrogen.    
Cenci does not teach the particulars of a plurality of first valves for controlling a rate of flow of the hydrogen gas, each of the plurality of first valves being disposed at a corresponding subsection outlet of the plurality of subsections. However, Cenci as modified by Satish suggests the mechanism of a valve for regulating fluid. The applicability of valves in the art of fluid control is very well known and conventional. It would have been obvious to a skilled artisan to place a valve in each of the subsections where hydrogen flows in order to predictably regulate or control the flow. Below is additional guidance evidencing that incorporating a plurality of valve would be obvious so that flow is control in corresponding sections. 
Fiebig, also directed to a reaction chamber (i.e., hydrogen generator) (abstract), teaches a reaction chamber where a borohydride liquid solution is charged (paragraph [0087]) to produce hydrogen and valves are utilized to control the flow of hydrogen (paragraph [0090]-[0092]). Further, Fiebig teaches a plurality of valves are equipped in the reaction chamber to control fluid and hydrogen gas. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subsections of Cenci and include a plurality of first valves as taught by Fiebig in order to predictably control the rate of flow of hydrogen.
Barton, also directed to a reaction chamber (i.e., hydrogen generator), teaches a reaction chamber where a borohydride liquid solution is used to produce hydrogen and further teaches fluid control mechanism that include a plurality of valves (paragraphs [0011]-[0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subsections of Cenci and include a plurality of first valves as a fluid control mechanism as taught by Barton in order to predictably control the rate of flow of hydrogen.
Fennimore, directed to a system for generating hydrogen (abstract), teaches the conversion of a borohydride liquid solution to hydrogen gas (C2:L1-40) and further teaches the system having a plurality of valves as a hydrogen control means (C3:L45-67).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subsections of Cenci and include a plurality of first valves as a fluid control means as taught by Fennimore in order to predictably control the rate of flow of hydrogen.
With respect to the recited limitations of the processor functionality (i.e., receive at least one indicator of a demand for the hydrogen gas; adjust the rate of flow of the hydrogen gas at each of the subsection outlets using the plurality of first valves based on a received demand, wherein the rate of flow is calibrated to be accessed by the at least one processor for controlling the rate of flow; and discharge an amount of the hydrogen gas generated in the channel based on the received demand.)  while not explicitly articulated, Cenci teaches a constant control of the reactor activity and hydrogen can be generated on demand by electronics on of the system (paragraph [0053]). In addition, Cenci discloses a control unit regulates the flow control (i.e., pump flow control) of borohydride liquid solution (as shown in figure 3). As such, It would be reasonable to expect a rate of flow calibrated so that the controller control the flow rate and reactor activity in order to generate hydrogen. However, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Cenci possess the requisite claimed structure (i.e., a reaction chamber, a channel with an inlet end and outlet end, a controller, pump for regulating flow), such that it would necessarily follow that the system would be expected of performing the recited functionality.  Nonetheless, additional guidance is provided below.
Tsang, also directed to fuel cells (paragraph [0001]), teaches a substantially similar system to Cenci where a borohydride liquid solution in the presence of a catalyst is used to produce hydrogen (paragraph [0019]-[0020]). Further, Tsang teaches borohydride liquid solution flow rates must be controlled in relation to a hydrogen depletion rate (i.e., so that the rate of production of hydrogen does not exceed the rate of conversion) (paragraph [0023]). Moreover, Tsang teaches the rate of hydrogen production may be reduced by either slowing or stopping the flow of the borohydride solution so that it does not exceed the conversion rate (paragraph [0023]). Clearly, Tsang meets the requirements of the claimed limitation of the controller functionality.
As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction chamber of Cenci to include a controller with the functions as recited in the instant claim as suggested by Tsang in order to calibrate the rate of flow of borohydride solution with a hydrogen depletion rate so that an amount of hydrogen is discharged based on a received demand. The particulars of the subsections is already recognized by Cenci therefore, the combination would result in the adjustment of the flow of hydrogen gas at each of the subsection outlets. 
Regarding claim 17, Cenci teaches at least a portion of the inner surface of the channel includes a catalyst surface (as shown figure 3 above) (paragraphs [0036], [0044]).
Regarding claim 18, Cenci teaches a reaction chamber (13) (i.e., a gastight container) (paragraph [0025]) for generating hydrogen gas using a borohydride solution (i.e., aqueous NaBH4 solution) (paragraph [0043]) (see figure 3), the reaction chamber comprising:
a channel including a catalyst for causing the hydrogen gas to be produced from the borohydride liquid solution (i.e., the NaBH4 flows along the reactor axis meeting the catalyst hence hydrogen is produced according to the reaction:                 
                    N
                    a
                    B
                    
                        
                            H
                        
                        
                            4
                            (
                            a
                            q
                            )
                        
                    
                    +
                    2
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                    →
                    N
                    a
                    B
                    
                        
                            O
                        
                        
                            2
                            (
                            a
                            q
                            )
                        
                    
                    +
                    4
                    
                        
                            H
                        
                        
                            2
                        
                    
                    ↑
                     
                    +
                    h
                    e
                    a
                    t
                    (
                    300
                    k
                    J
                    )
                
             ) (paragraph [0044]), the channel including an inlet for the borohydride solution and an outlet for a spent solution (see figure 3) (paragraph [0046]), and a plurality of subsections, with each subsection having a subsection outlet (6) (i.e., holes) for evacuating hydrogen gas (i.e., the upper surface of the cylinder contains the holes (6) that allow the hydrogen produced to come out) (paragraph [0031]) (see figure 3 below);
a gas outlet for discharging the spent solution (i.e., solution recycle) (see figure below) (paragraph [0045]-[0046]).
a hydrogen tank (as shown in figure 3 above) (paragraph [0051], [0073], [0075]).
Cenci does not explicitly articulate the specifics of one mixing element configured to enhance mixing of the borohydride liquid solution.
Jorgensen, directed to a method of generating hydrogen from borohydrides and water (title) (abstract), teaches a reaction chamber (i.e., reactor) (20) (C4: L30-65) having a mixing element (I.e., augers 28, 30) (C4: L65-67) to enhance mixing (i.e., continuous mixing) and promote further reaction (C5: L1-30). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the reactor of Cenci to include a mixing element as taught by Jorgensen in order to enhance mixing and promote further reaction. 
Cenci does not explicitly articulate the specifics of a sensor for monitoring the pressure of the hydrogen gas at each of the subsection outlets.
Rusta-Sallehy, directed to a chemical hydride hydrogen generation system (abstract), teaches the system having a reaction chamber (i.e., reactor) (20) where a sensor (18) for monitoring the pressure at the hydrogen outlet is provided (paragraph [0045]). Rusta-Sallehy teaches the pressure sensor provides the system with load following ability which is defined as the capability for responding to hydrogen needs (paragraph [0007], [0022], [0045]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of subsections of Cenci to include a pressure sensor in order to provide load following ability or optimize hydrogen needs. 
Cenci does not explicitly teaches the particulars of a second valve for controlling a rate of the borohydride liquid solution flowing through the channel. However, Cenci teaches a pump used to control the flow of borohydride liquid solution (see figure 3). Further, Cenci teaches the hydrogen production can be interrupt by switching off the pump hence controlling the reactor activity and hydrogen demand (paragraph [0053]). 
Satish, drawn to pump and control valve optimization (title), teaches the required flow variation by a process is a factor when considering the design of a pumping system and a control valve is generally located on the pump discharge for flow control and is widely used in the industry (page 1) (see figure 1 and 5). Since Cenci teaches a control of flow of the borohydride liquid solution is required and the production of hydrogen is regulated by the pump, it would be obvious to a person having ordinary skill in the art to include a control valve at the pump discharge as taught by Satich in the reactor chamber of Cenci in order to effectively control and optimize the flow variation and the production of hydrogen.    
Cenci does not teach the particulars of a plurality of first valves for controlling a rate of flow of the hydrogen gas, each of the plurality of first valves being disposed at a corresponding subsection outlet of the plurality of subsections. However, Cenci as modified by Satish suggests the mechanism of a valve for regulating fluid. The applicability of valves in the art of fluid control is very well known and conventional. It would have been obvious to a skilled artisan to place a valve in each of the subsections where hydrogen flows in order to predictably regulate or control the flow. Below is additional guidance evidencing that incorporating a plurality of valve would be obvious so that flow is control in corresponding sections. 
Fiebig, also directed to a reaction chamber (i.e., hydrogen generator) (abstract), teaches a reaction chamber where a borohydride liquid solution is charged (paragraph [0087]) to produce hydrogen and valves are utilized to control the flow of hydrogen (paragraph [0090]-[0092]). Further, Fiebig teaches a plurality of valves are equipped in the reaction chamber to control fluid and hydrogen gas. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subsections of Cenci and include a plurality of first valves as taught by Fiebig in order to predictably control the rate of flow of hydrogen.
Barton, also directed to a reaction chamber (i.e., hydrogen generator), teaches a reaction chamber where a borohydride liquid solution is used to produce hydrogen and further teaches fluid control mechanism that include a plurality of valves (paragraphs [0011]-[0031].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subsections of Cenci and include a plurality of first valves as a fluid control mechanism as taught by Barton in order to predictably control the rate of flow of hydrogen.
Fennimore, directed to a system for generating hydrogen (abstract), teaches the conversion of a borohydride liquid solution to hydrogen gas (C2:L1-40) and further teaches the system having a plurality of valves as a hydrogen control means (C3:L45-67).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the subsections of Cenci and include a plurality of first valves as a fluid control means as taught by Fennimore in order to predictably control the rate of flow of hydrogen.
With respect to the recited limitations of the at least one processor functionality (i.e., receive at least one indicator of a demand for the hydrogen gas, and to control the plurality of first valves to adjust the rate of flow of the hydrogen gas at each of the subsection outlets to meet a demand for the hydrogen gas, wherein the rate of flow is calibrated with a hydrogen depletion rate, and calibrated data is configured to be accessed by a flow controller for controlling the valve), while not explicitly articulated, Cenci teaches a constant control of the reactor activity and hydrogen can be generated on demand by electronics on of the system (paragraph [0053]). In addition, Cenci discloses a control unit regulates the flow control (i.e., pump flow control) of borohydride liquid solution (as shown in figure 3). As such, It would be reasonable to expect a rate of flow calibrated so that the controller control the flow rate and reactor activity in order to generate hydrogen. However, it is noted that such limitations are interpreted to be functionally defined limitations of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Cenci possess the requisite claimed structure (i.e., a reaction chamber, a channel with an inlet end and outlet end, a controller, pump for regulating flow), such that it would necessarily follow that the system would be expected of performing the recited functionality.  Nonetheless, additional guidance is provided below.
Tsang, also directed to fuel cells (paragraph [0001]), teaches a substantially similar system to Cenci where a borohydride liquid solution in the presence of a catalyst is used to produce hydrogen (paragraph [0019]-[0020]). Further, Tsang teaches borohydride liquid solution flow rates must be controlled in relation to a hydrogen depletion rate (i.e., so that the rate of production of hydrogen does not exceed the rate of conversion) (paragraph [0023]). Moreover, Tsang teaches the rate of hydrogen production may be reduced by either slowing or stopping the flow of the borohydride solution so that it does not exceed the conversion rate (paragraph [0023]). Clearly, Tsang meets the requirements of the claimed limitation of the controller functionality.
As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the reaction chamber of Cenci to include a controller with the functions as recited in the instant claim as suggested by Tsang in order to calibrate the rate of flow of borohydride solution with a hydrogen depletion rate so that an amount of hydrogen is discharged based to meet a demand. The particulars of the subsections and the valve is already recognized by Cenci therefore, the combination would result in the adjustment of the flow of hydrogen gas at each of the subsection outlets and the control of the valve. 
Regarding claim 19, Cenci teaches the system further comprises a borohydride liquid solution and a spent solution  (i.e., solution recycle) storage (i.e., tank) (paragraph [0054]-[0056], [0059]-[0060]) (see figure 3).
Regarding claim 20, Cenci teaches the system further comprises a fuel cell system and a rechargeable battery (paragraph [0013]) (see figure 3).
Regarding claims 21-22, Cenci teaches the reaction chamber and the system for generating hydrogen gas as described above in claims 15 and 18 to include the subsections. With regards to the limitation “the hydrogen liquid carrier is depleted after passing through all of the plurality of subsections, resulting in the spent solution, and wherein the spent solution is discharged from the reaction chamber.”, it is noted that such limitations is interpreted to be a functionally defined limitation of the claimed apparatus (see MPEP 2114(I)). It is submitted that the apparatus of Cenci possess the requisite claimed structure (i.e., the plurality of subsections), such that it would necessarily follow that the system would be expected to perform the recited functionality. Nonetheless, as indicated above and shown in figure 3, Cenci teaches the hydrogen produced comes out of the plurality of subsections (i.e., holes) (6) therefore, it is clear that the hydrogen liquid carrier which is interpreted as borohydride liquid solution is depleted and the spent solution is discharge from the reaction chamber (i.e., solution recycle) (see figure 3). 

Response to Arguments
Examiner appreciates the amendments to claims 21-22 to address the issues of antecedent basis. As such, the previous rejection of claims 21-22 under 112(b) is withdrawn. 
Applicant arguments from 07/22/2022 are deemed moot in view of the new grounds of rejection presented in this Office Action, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration). The new limitations have been fully addressed above in view of Fiebig, Barton and Finnemore. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Satish Mathur, Bechtel, Pump & Control Optimization, Pumps & Systems®, Improving inefficiencies provides opportunities for energy savings, 09/26/2013, p.1-11